Citation Nr: 1547563	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-18 859	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable error in an April 2014 Board decision that denied entitlement to nonservice-connected death pension benefits.

2. Whether there was clear and unmistakable error in an April 2014 Board decision that denied entitlement to accrued benefits.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The moving party in this case is the surviving spouse of a Veteran who had recognized military service with the Philippine Commonwealth Army from January 5, 1942, to January 4, 1943; from January 19, 1943, to January 28, 1943; and from April 1, 1945, to April 11, 1945.  He was a prisoner of war (POW) from May 27, 1942, to January 4, 1943.  He died in September 1974.

In an April 2014 decision, the Board denied the moving party's claim for nonservice-connected death pension benefits and accrued benefits.  In May 2014, the moving party filed a motion with the Board to revise the April 2014 decision on the basis that the decision was clearly and unmistakably erroneous.  

This motion is before the undersigned Veterans Law Judge who has been designated to make the final ruling on the motion for the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. In a decision issued in April 2014, the Board denied the moving party's claim of entitlement to nonservice-connected death pension benefits and entitlement to accrued benefits.

2. It is not shown that the correct facts as they were known at the time were not before the Board in April 2014, or that the Board incorrectly applied statutory or regulatory provisions in effect at that time such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1. The April 2014 Board decision, denying entitlement to nonservice-connected death pension benefits, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2015).

2. The April 2014 Board decision, denying entitlement to accrued benefits, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, such duties to notify and assist do not apply in a motion for CUE in a Board decision.  Determinations regarding CUE are based on the facts of record at the time of the decision challenged; therefore, further factual development would not be appropriate.  38 C.F.R. §§ 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  





II. Legal Criteria, Factual Background, and Analysis

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  It is apparent that Congress, in creating § 7111, intended VA to follow the established case law defining a viable claim of CUE.  This case law is found primarily in the following precedent opinions of the United States Court of Appeals for Veterans Claims (Court): Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993) en banc review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 93 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997); and Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

CUE is defined as the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situation that are not considered CUE include the following: a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Additionally, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Further, the doctrine of the favorable resolution of reasonable doubt is not applicable in determinations of whether prior Board decisions contain CUE.  38 C.F.R. § 20.1411(a).  

Nonservice-connected death pension benefits

The laws and regulations regarding nonservice-connected death pension benefits at the time of the April 2014 Board decision provided that such benefits would be paid to the surviving spouse of a veteran of a period of war who met established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the spouse of the claimant had to be a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" was defined as a person who served in the active military, naval, or air service, and who was discharged or release therefrom under conditions other than honorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service," included active duty.  "Active duty," in turn, was defined as full-time duty in the Armed Forces."  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consisted of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service prior to July 1, 1946, in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including guerrilla service) was qualifying service for compensation, dependency and indemnity compensation (DIC), and burial allowance.  However, it was not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

At the time of the April 2014 Board decision, the evidence of record showed that the Veteran had recognized military service with the Philippine Commonwealth Army from January 5, 1942, to January 4, 1943; from January 19, 1943, to January 28, 1943; and from April 1, 1945, to April 11, 1945.  It also showed that he was a POW from May 27, 1942, to January 4, 1943.  

Based on the foregoing information, the Board denied entitlement to nonservice-connected death pension benefits finding that the Veteran's service "did not satisfy the statutory or regulatory requirements which define 'active military service' requirements necessary to establish basic eligibility for entitlement to nonservice-connected death pension."  The Board explained that the Veteran had documented service in the Philippine Commonwealth Army and that, by law, "such service [was] excluded from the definition of 'active military service,' as defined for purposes of the statutory provisions governing pensions administered by VA."

In the moving party's May 2014 motion for CUE, she argues that this determination contains CUE for two reasons.  First, she argues that by approving her claim for DIC benefits, VA had already accepted that the Veteran had "full active service," rendering his service as qualifying service for nonservice-connected death pension benefits.  Second, she argues that by excluding the Veteran's type of service from the definition of "active military service," VA had "marginalized the military services of a Filipino [United States Armed Forces of the Far East] veteran." 
Regarding the moving party's first argument, it is clear that under the governing laws and regulations (as they existed in April 2014 and continue to exist), the Veteran's service with the Philippine Commonwealth Army was not qualifying service for nonservice-connected death pension benefits.  Although the moving party asserts that it is contradictory to find such service to be qualifying service for DIC benefits, but not nonservice-connected death pension benefits, as was enumerated in the legal criteria above, service prior to July 1, 1946, in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including guerrilla service) is considered qualifying service for DIC benefits (and burial allowance), but not for nonservice-connected death pension benefits.  The Board is legally precluded from finding otherwise.  38 C.F.R. § 20.101.

Importantly, the moving party has not asserted (and the record does not show) that at the time of the April 2014 Board decision, there was additional evidence in the record, and overlooked by the Board, to suggest or indicate that the Veteran might have had additional periods of service that qualified the moving party for nonservice-connected death pension benefits.  Rather, it is the moving party's assertion that it is unfair to find the Veteran's service with the Philippine Commonwealth Army to be non-qualifying service for her claim for nonservice-connected death pension benefits, when he was "CONSCRIPTED, by US Military Forces into fighting the Japanese on Filipino soil."  While the Board is not unsympathetic to this argument, it emphasizes that the law is dispositive on this issue.  The Veteran's service qualified the moving party to receive DIC benefits, but it did not qualify him or his surviving spouse to receive pension benefits.

Accordingly, the Board finds that its April 2014 decision to deny entitlement to nonservice-connected death pension benefits was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of that decision (to establish entitlement to nonservice-connected death pension benefits) is not warranted.

Accrued benefits

The laws and regulations at the time of the April 2014 Board decision defined accrued benefits as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  The application for accrued benefits also had to be filed within one year after the date of death to be considered timely.  See 38 C.F.R. § 3.1000(c).  

In Jones v. West, 136 Fed. Cir. 1292, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

At the time of the Board's April 2014 decision, the evidence of record showed (and it is not disputed) that the Veteran died in 1974, and that the moving party first inquired about benefits in 1980 and filed a claim in 2010.  Based on the foregoing information, the Board denied entitlement to accrued benefits finding that the moving party's application for accrued benefits was filed more than one year after the Veteran's death, and was not timely.

In the moving party's May 2014 motion for CUE, she argues that this determination is CUE because "[i]t is unconscionable that [VA] would use a technicality like this to deny the benefits that [she] would otherwise be entitled to today."  The moving party also provides various reasons for why an application was not filed within one year of the Veteran's death, such as needing time to find and uncover documents that were "hidden away in military archives back in the Philippines."

As outlined above, however, the law (as it existed in April 2014 and continues to exist) makes clear that an application for accrued benefits must be filed within one year of the Veteran's death in order to be considered timely.  As the moving party's application was filed more than one year after the Veteran's death, it was not timely.  

Furthermore, the evidence as it existed at the time of the Board's April 2014 decision shows that the only claim filed by the Veteran during his lifetime was in May 1967.  This was adjudicated by a December 1967 rating decision, in which the Regional Office in Manila, the Republic of the Philippines, denied service connection for malaria, avitaminosis and malnutrition, dysentery, rheumatic arthritis, partial paralysis of lower limbs, and pulmonary tuberculosis with emphysema.  The Veteran was notified of this decision and of his appellant rights in December 1967.  As he did not initiate an appeal within one year of notice of the December 1967 rating decision, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  

Accordingly, the Veteran had no claims for benefits pending with VA at the time of his death.  Therefore, even if the moving party had filed her application for accrued benefits within one year of the Veteran's death, or the Board accepted her nontimely application as a timely application, her derivative claim for accrued benefits would still be denied as a matter of law.

In conclusion, the Board finds that its April 2014 decision to deny entitlement to accrued benefits was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of that decision (to so establish entitlement to accrued benefits) is not warranted.


ORDER

As the Board's April 2014 decision, which denied entitlement to nonservice-connected death pension benefits, was not clearly and unmistakably erroneous, the motion for revision or reversal of that decision is denied.

As the Board's April 2014 decision, which denied entitlement to accrued benefits, was not clearly and unmistakably erroneous, the motion for revision or reversal of that decision is denied.



                       ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



